Execution Draft SECURITIES PURCHASE AGREEMENT by and among PATRIOT NATIONAL BANCORP, INC., PATRIOT NATIONAL BANK and PNBK HOLDINGS LLC Dated as of December 16, 2009 TABLE OF CONTENTS 1. Purchase and Sale of Securities. 1 1.1 Authorization and Issuance of Patriot Common Stock» 1 1.2 Closing» 1 2. Representations and Warranties of the Companies. 2 2.1 Representations and Warranties» 2 2.2 Disclosure» 17 3. Representations and Warranties of the Investor» 17 4. Conditions to Investor’s Obligations at Closing» 19 4.1 Representations and Warranties» 19 4.2 Performance» 19 4.3 Compliance Certificate» 19 4.4 Secretary’s Certificate» 19 4.5 Shareholder Approval; Other Consents» 19 4.6 Proceedings and Documents» 20 4.7 Regulatory Approvals» 20 4.8 Appointment of Directors and Officers» 20 4.9 Resignation of Directors and Officers» 20 4.10 Change of Control Agreements» 21 4.11 Management and Consulting Agreement» 21 4.12 Financing» 21 4.13 Opinions of Counsel to the Companies» 21 4.14 Threatened or Pending Proceedings» 21 4.15 Certificate of Incorporation» 21 5. Conditions to the Obligations of the Companies at Closing» 21 5.1 Representations and Warranties» 22 5.2 Performance» 22 5.3 Payment of Purchase Price» 22 5.4 Shareholder Approval» 22 5.5 Regulatory Approvals» 22 5.6 Compliance Certificate» 22 5.7 Threatened or Pending Proceedings» 22 6. Covenants. 22 6.1 Affirmative Covenants» 22 6.2 Negative Covenants of the Companies» 32 7. Termination. 35 8. Miscellaneous. 39 8.1 Survival» 39 8.2 Successors and Assigns» 39 8.3 Notices» 39 8.4 Expenses» 39 8.5 Entire Agreement» 40 8.6 Amendments and Waivers» 40 8.7 Severability» 40 8.8 Governing Law» 40 8.9 Counterparts» 41 8.10 Captions; Articles and Sections» 41 8.11 Interpretations» 41 8.12 Enforcement of Agreement» 41 8.13 No Third Party Beneficiaries» 41 9. Indemnification. 41 SCHEDULE A Investment Schedule Execution Draft SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of December16, 2009 by and among Patriot National Bancorp, Inc., a Connecticut corporation (“Patriot”), Patriot National Bank, a national banking association (the “Bank” and together with Patriot, the “Companies”), and PNBK Holdings LLC, a Delaware limited liability company (the “Investor”). Subject to the terms and conditions set forth in this Agreement, at the Closing (as defined below), the Investor will purchase up to $50.0 million of Patriot Common Stock (as defined below), which amount may be increased or decreased in the reasonable discretion of the Investor subject to Section 1.1 hereof and provided that the Bank will be, at a minimum, “Well Capitalized” (i.e., 5% Tier 1 Leverage Capital; 6% Tier 1 Risk Based Capital; and 10% Total Risk Based Capital) under applicable regulatory capital standards immediately following the Closing.The parties hereto may, upon the mutual agreement (which agreement shall not be unreasonably withheld, delayed or conditioned), revise the structure of the transactions contemplated hereby to facilitate regulatory, tax and/or Investor requirements or preferences, provided that such revision does not result in a material adverse effect on any of the parties to this Agreement. For good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties, intending to be legally bound, agree as follows: 1.Purchase and Sale of Securities. 1.1Authorization and Issuance of Patriot Common Stock».Subject to the terms and conditions of this Agreement, the Investor agrees to purchase at the Closing and Patriot agrees to sell and issue to the Investor at the Closing, the number of shares of Patriot common stock, $2.00 par value (which shall be reduced to $0.01 per share pursuant to Section 6.1(b) hereof) per share (“Patriot Common Stock”), set forth on Schedule A hereto for the purchase price set forth thereon.Notwithstanding any other provision contained herein, at any time prior to the Closing, the Investor may, in its reasonable discretion, elect to increase or decrease the aggregate dollar amount of its investment in Patriot by increasing or decreasing the corresponding number of shares of Patriot Common Stock that the Investor shall purchase under the terms of this Agreement, provided that Patriot will be “Well Capitalized” under applicable regulatory standards immediately following the Closing; provided further, however, that in the event the dollar amount of the investment is increased, the Investor shall not own more than 94.9% of the issued and outstanding shares of Patriot Common Stock immediately following the consummation of the transactions contemplated by this Agreement.The shares of Patriot Common Stock set forth on Schedule A hereto and purchased by the Investor pursuant to this Section 1.1 are referred to as the “Common Securities.” Prior to the Closing, Patriot shall have authorized the sale and issuance to the Investor of the Common Securities. 1.2Closing».Subject to the satisfaction or waiver of the conditions set forth in Sections4 and 5 hereof (other than those conditions that by their nature are to be satisfied at the consummation of the transactions contemplated hereby, but subject to the fulfillment or waiver of those conditions), the transactions contemplated by this Agreement shall be consummated on (i)a date selected by the Investor after such satisfaction or waiver which is no later than 15 business days after such satisfaction or waiver, or (ii)such other date to which the parties may mutually agree in writing (the “Closing”).The date on which the Closing occurs shall be referred to as the “Closing Date.”At the Closing, Patriot shall deliver to the Investor a certificate representing the Common Securities, as well as all other documents which may be required to effectuate the Closing, upon payment in immediately available funds by the Investor of the purchase price for the Common Securities as reflected on ScheduleA. 2.Representations and Warranties of the Companies. 2.1Representations and Warranties».Each of the Companies, as applicable, hereby represents, warrants and covenants to the Investor on the date hereof and on the Closing Date, and the Investor is relying upon, the following: (a)Patriot is a “bank holding company” under the Bank Holding Company Act of 1956, as amended (the “BHC Act”), and is duly registered as such with the Board of Governors of the
